DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under AIA  35 U.S.C. 102(a) (1) as being anticipated by Yijian Wu et al. [Imaging and image restoration of lens-combined modulated wavefront coding].
Regarding claim 1, Wu teaches:
1. An apparatus for inspecting alignment of an optical device (i.e. a new wavefront coding (WFC) technology that we call lens-combined modulated wavefront coding (LM-WFC)- Abstract), comprising: 
an optical device comprising a housing (see experiment platform in figure 6) having an optical path (i.e. see dotted line in fig 5), a light source (i.e. source- fig. 5) disposed inside the housing to provide an illumination light for inspection to a subject surface, and a collimating lens (i.e. collimator- fig. 5) for converting the illumination light irradiated from the light source into a parallel light beam (i.e. The light from the light source passed collimator and formed parallel beams to simulate infinite imaging- page 095106, ¶7); and 
an alignment evaluator (i.e. lens+CCD camera assembly- fig. 6) that is provided with a condensing lens for converting the parallel light beam into a focused light beam (i.e. lens-combined modulated wavefront coding (LM-WFC)- Abstract, fig. 1 & fig. 5), and that is disposed in front of the optical device (i.e. see fig. 5 and 6).

Regarding claim 4, Wu teaches all the limitations of claim 1 and Wu further teaches:
wherein the subject surface consists of an imaging surface of an image sensor (i.e. CCD camera- fig. 4-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Yijian Wu et al. [Imaging and image restoration of lens-combined modulated wavefront coding] in view of Kamigawara Atsushi et al. [US 20180036835 A1].
Regarding claim 2, Wu teaches all the limitations of claim 1.
However, Wu does not teach explicitly:
wherein the alignment evaluator comprises an adaptor that is detachably assembled onto a front end portion of the housing while supporting the condensing lens.
In the same field of endeavor, Atsushi teaches:
	wherein the alignment evaluator comprises an adaptor that is detachably assembled onto a front end portion of the housing while supporting the condensing lens (i.e. In the present embodiment, as illustrated in FIGS. 2, 3A, and 3B, the laser machining head 16 further has a collimator 16a and, particularly illustrated in FIG. 3B, the collimator 16a and the laser beam condenser 16b are attachable to and detachable from each other- ¶0054…Alternatively, when the laser beam condenser 16b is capable of being attachable to and detachable from the collimator 16a for exchange, the collimator 16a and the laser beam condenser 16b may have structures other than those described above- ¶0062).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Wu with the teachings of Atushi in order to provide a plurality of laser beam condensers designed for various machining purposes and having different light condensing methods and different condensing distance is installed (Atsushi- ¶0054).

Claim 3 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Yijian Wu et al. [Imaging and image restoration of lens-combined modulated wavefront coding] in view of Daniel Winters et al. [Image Quality Testing Improves as Cameras Advance].
Regarding claim 3, Wu teaches all the limitations of claim 1.
However, Wu does not teach explicitly:
wherein the optical device is provided in plural, and the alignment evaluator is disposed in front of each of the optical device, and the condensing lens of the alignment evaluator disposed in front of each of a plurality of optical devices is configured to focus on a single point.
In the same field of endeavor, Daniel teaches:
wherein the optical device is provided in plural (i.e. a set of collimators), and the alignment evaluator is disposed in front of each of the optical device, and the condensing lens of the alignment evaluator (i.e. see objective lens in figs. 1-3) disposed in front of each of a plurality of optical devices is configured to focus on a single point (i.e. a set of collimators as target projectors where each measurement point on the image sensor is provided by a dedicated collimator- page 2, col 1, last line & col 2 lines 1-2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Wu with the teachings of Daniel to proactively and (Daniel- page 3, col 2 last 3 lines & col 3 fist line).

Claim 5 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Yijian Wu et al. [Imaging and image restoration of lens-combined modulated wavefront coding] in view of Michael Hacskaylo [US 3782832 A].
Regarding claim 5, Wu teaches all the limitations of claim 1.
However, Wu does not teach explicitly:
wherein the subject surface consists of a screen, and the alignment evaluator comprises a laser irradiator configured to irradiate a laser light towards the screen in a direction parallel to a central axis of the housing.
In the same field of endeavor, Michael teaches:
wherein the subject surface consists of a screen (i.e. a target- Abstract), and the alignment evaluator comprises a laser irradiator (i.e. The aiming light 10 of the present invention comprises a d.c. battery, such as a silver mercury battery of about 11.2 volts of open circuit voltage, a pulser (which is an optional feature), a light emitting diode, which may be an electron injection laser diode such as a gallium aluminum arsenide single heterojunction close confinement structure doped for an emission radiation wavelength of 8,500 A- Col 2, line 16-23) configured to irradiate a laser light towards the screen (i.e. aiming light beam A1 from aiming light 10- Col 2, line 5) in a direction parallel to a central axis (i.e. boresight light beam- Claim 1) of the housing (i.e. for providing an aiming light beam in a general parallel relationship with said boresight light beam- claim 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Wu with the teachings of Michael to appropriately adjust the aiming light beam with respect to the boresight light beam (Abstract).

Claims 6 and 7 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Yijian Wu et al. [Imaging and image restoration of lens-combined modulated wavefront coding] in view of Michael Hacskaylo [US 3782832 A] and further in view of Piehler Eberhard et al. [US 20160363273 A1].
Regarding claim 6, Wu and Michael teach all the limitations of claim 5.
However, Wu and Michael do not teach explicitly:
wherein the laser irradiator is disposed to be rotatable around the central axis of the housing.
In the same field of endeavor, Piehler teaches:
wherein the laser irradiator is disposed to be rotatable around the central axis of the housing (i.e. Yet further the laser diodes may be arranged on a rotatable revolving element- ¶0031).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Wu and Michael with the teachings of Piehler so that the laser diodes can be cooled efficiently (¶0031).

Regarding claim 7, Wu and Michael teach all the limitations of claim 5.
However, Wu and Michael do not teach explicitly:
wherein the laser irradiator is provided in plural, and disposed to be symmetrical with respect to the central axis of the housing.
In the same field of endeavor, Piehler teaches:
wherein the laser irradiator is provided in plural, and disposed to be symmetrical with respect to the central axis of the housing (i.e. The laser source is configured for providing collimated laser beams arranged in a ring-shape for exiting a phosphor. The laser source has laser diodes arranged in a ring-shaped manner around a symmetry axis-Abstract).
(¶0031).

Claim 8 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Yijian Wu et al. [Imaging and image restoration of lens-combined modulated wavefront coding] in view of Michael Hacskaylo [US 3782832 A] and further in view of Tello Selso [US 20160245620 A1].
Regarding claim 8, Wu and Michael teach all the limitations of claim 6.
However, Wu and Michael do not teach explicitly:
further comprising an inspection camera that photographs the illumination light being reflected on the screen.
In the same field of endeavor, Tello teaches:
further comprising an inspection camera that photographs the illumination light being reflected on the screen (i.e. the camera capturing a visual target image of the sight picture viewed through the sights- Claim 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Wu and Michael with the teachings of Tello so that display device can be more easily adjusted as desired relative to an emission beam and/or sight line ( Tello- ¶0049).

Claims 9 and 10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Yijian Wu et al. [Imaging and image restoration of lens-combined modulated wavefront coding] in view of Michael Hacskaylo [US 3782832 A] and further in view of Piehler Eberhard et al. [US 20160363273 A1] and even further in view of Tello Selso [US 20160245620 A1].

However, Wu, Michael and Piehler do not teach explicitly:
further comprising an inspection camera that photographs the illumination light being reflected on the screen.
In the same field of endeavor, Tello teaches:
further comprising an inspection camera that photographs the illumination light being reflected on the screen (i.e. the camera capturing a visual target image of the sight picture viewed through the sights- Claim 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Wu, Michael and Piehler with the teachings of Tello so that display device can be more easily adjusted as desired relative to an emission beam and/or sight line ( Tello- ¶0049).

Regarding claim 10, Wu, Michael and Piehler teach all the limitations of claim 6.
However, Wu, Michael and Piehler do not teach explicitly:
further comprising an inspection camera that photographs the illumination light being reflected on the screen.
In the same field of endeavor, Tello teaches:
further comprising an inspection camera that photographs the illumination light being reflected on the screen (i.e. the camera capturing a visual target image of the sight picture viewed through the sights- Claim 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Wu, Michael and Piehler with the teachings of Tello ( Tello- ¶0049).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488